In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                            No. 11-433V
                                     Filed: November 13, 2015
                                         Not for Publication

*************************************
STEPHANIE JONES and MICHAEL                *
JONES, as Parents and Legal                *
Representatives of Their Minor Son, J.J.,  *                   Damages decision based on
                                           *                   stipulation; diphtheria-tetanus-
         Petitioners,                      *                   acellular pertussis (“Tdap”)
                                           *                   vaccine; hepatitis B vaccine;
 v.                                        *                   inactivated polio virus vaccine;
                                           *                   pneumococcal conjugate vaccine;
SECRETARY OF HEALTH                        *                   rotavirus vaccine
AND HUMAN SERVICES,                        *
                                           *
         Respondent.                       *
                                           *
*************************************
Ramon Rodriguez, III, Richmond, VA for petitioners.
Jennifer L. Reynaud, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES 1

         On November 13, 2015, the parties filed the attached stipulation in which they agreed to
settle this case and described the settlement terms.

        On July 1, 2011, petitioners filed a petition on behalf of their son J.J. for vaccine
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-
10–34 (2012) (“Vaccine Act”). Petitioners allege that J.J. suffered intussusception as a result of
his receipt of the diphtheria-tetanus-acellular pertussis (“Tdap”), hepatitis B, inactivated polio

1
 Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioners have 14 days to identify and
move to delete such information prior to the document’s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
virus, pneumococcal conjugate, and rotavirus vaccines on July 10, 2008. Respondent denies that
these vaccines caused J.J.’s intussusception or any other injury or condition. Nonetheless, the
parties agreed to resolve this matter informally.

        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards:

    a. a lump sum of $10,000.00 in the form of a check payable to petitioners as
       guardians/conservators of the estate of J.J., for the benefit of J.J. This amount represents
       compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a);
       and

    b. a lump sum of $11,451.81, representing reimbursement of a lien for services rendered on
       behalf of J.J. The award shall be in the form of a check for $11,451.81 made payable
       jointly to petitioners and

                        First Recovery Group, LLC
                        Attn: Nameer Kajy
                        26899 Northwestern Hwy
                        Suite 250
                        Southfield, MI 48033
                        FRG’s File No.: 283422-113011

        Petitioners agree to endorse this check to the appropriate State agency.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: November 13, 2015                                                           s/ Laura D. Millman
                                                                                    Laura D. Millman
                                                                                     Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2